



Exhibit 10.5
flatlogofinala11.jpg [flatlogofinala11.jpg]
AWARD AGREEMENT - NON-U.S. EMPLOYEES
(For Performance-Based Restricted Stock Units Award)


To:                            Number:
(Name of Award Recipient)
    Date of Grant:
    


There hereby is granted to you, as a key employee of Invacare Corporation
(“Invacare”) or of a subsidiary, an award of XX,XXX Restricted Stock Units (the
“Target Number”). This award is granted to you pursuant to the Invacare
Corporation 2018 Equity Compensation Plan (the “Plan”) and is subject to
 
the terms and conditions set forth below and in the Plan. This award is granted
for valuable future services to be rendered by you to Invacare or a subsidiary.
Please acknowledge your acceptance of the terms of this award by signing below.



/s/ Anthony LaPlaca


Anthony LaPlaca
Sr. Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------



I. VESTING AND DELIVERY OF SHARES. The Performance Period (as defined in the
Plan) for the Restricted Stock Units (“RSUs”) granted hereunder shall start on
January 1, 20__ and end on December 31, 20__. Subject to your continuous
employment with Invacare or a subsidiary (except as provided in the case of your
Retirement (as defined in Article II), death or disability) through the final
date of the Performance Period (the “Vesting Date”), you will be entitled to
receive a number of shares of Invacare common stock (the “Shares”) equal to the
number of RSUs that vest based on the levels of achievement of the performance
goals set forth in Exhibit A, which may range from 0% to 150% of the Target
Number. To the extent deliverable, the Shares will be delivered to you no later
than sixty (60) days following the Vesting Date, subject to any applicable
withholding.


II. TERM OF AWARD. Your award shall not be affected by any temporary leave of
absence approved in writing by Invacare and described in Section 1.421-7(h) of
the Federal Income Tax Regulations. If, prior to the Vesting Date, you cease to
be an employee for any reason other than Retirement, death or disability, you
will forfeit any and all rights you have to the RSUs.


If you die or become disabled prior to the Vesting Date and while you are an
employee, you, or your estate or personal representative, shall become vested in
a prorated number of RSUs. The prorated number of RSUs shall be equal to (a)
times (b), in which (a) is the Target Number of RSUs and (b) is (i) the number
of completed months between the first day of the Performance Period and the date
of your death or termination due to disability divided by (ii) 36. If the
proration formula results in any fractional shares, such fractional shares shall
be rounded to the next lower whole Share. Any Shares to which you (or your
estate or personal representative) become entitled pursuant to this paragraph
shall be delivered to you (or your estate or personal representative) no later
than sixty (60) days following the date of your termination of employment due to
disability or death.


If you Retire prior to the Vesting Date, you will be entitled to receive a
pro-rata portion of the RSUs based on the level at which performance goals are
attained during the Performance Period. The prorated number of RSUs shall be
equal to (a) times (b), in which (a) is the actual number of RSUs that would
have otherwise vested, pursuant to Article I, if you had remained employed
through the end of the Performance Period and (b) is (i) the number of completed
months between the first day of the Performance Period and the date of your
Retirement divided by (ii) 36. If the proration formula results in any
fractional shares, such fractional shares shall be rounded to the next lower
whole Share. Any Shares to which you become entitled pursuant to this paragraph
shall be delivered to you no later than sixty (60) days following the Vesting
Date. For purposes of this Agreement, “Retirement” or “Retire” means a
termination of your employment with Invacare or a subsidiary after you have
attained either (i) age fifty-five (55) with ten (10) years of service to
Invacare or a subsidiary or (ii) age sixty-five (65) with five (5) years of
service to Invacare or a subsidiary.


If, prior to the Vesting Date, the Compensation and Management Development
Committee of the Board of Directors of Invacare (the “Committee”) finds that you
intentionally committed an act materially
 
inimical to the interests of Invacare or a subsidiary, you shall forfeit all of
the RSUs as of the time you committed such act, as determined by the Committee.


III. TERMINATION OF AWARD UNDER
CERTAIN CIRCUMSTANCES. The Committee may cancel your award at any time prior to
the Vesting Date, in which case you shall forfeit all of the RSUs as of the date
of such cancellation, if you are not in compliance with all applicable
provisions of this Agreement or the Plan or if you, without the prior written
consent of the Committee, engage in any of the following activities: (i) you
render services for an organization, or engage in a business, that is, in the
judgment of the Committee, in competition with Invacare; or (ii) you disclose to
anyone outside of Invacare, or use for any purpose other than Invacare's
business, any confidential information or material relating to Invacare, whether
acquired by you during or after employment with Invacare, in a fashion or with a
result that is or may be injurious to the best interests of Invacare, as
determined by the Committee.


The Committee may, in its discretion and as a condition to the continuance of
this award, require you to represent in writing that you are in compliance with
all applicable provisions of this Agreement and the Plan and have not engaged in
any activities referred to in clauses (i) and (ii) above.


IV. DIVIDENDS. The RSUs shall not entitle you to receive any dividends that are
paid with respect to Invacare’s common stock prior to the Vesting Date. Upon the
vesting of the RSUs, if any, and the issuance of Shares to you, you shall become
entitled to any dividends that are paid with respect to such Shares after the
Vesting Date.


V. TRANSFERABILITY. This Agreement shall be binding upon and inure to the
benefit of any successor of Invacare and your heirs, estate and personal
representative. Your award shall not be transferable other than by will or the
laws of descent and distribution.


VI. ADJUSTMENTS OR AMENDMENTS. Subject to Section 4.06 of the Plan, in the event
that, subsequent to the date of this Agreement and prior to the Vesting Date,
the outstanding common shares of Invacare are, as a result of a stock split,
stock dividend, combination or exchange of shares, exchange of other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization, liquidation, dissolution, sale of assets or other such change,
including, without limitation, any transaction described in Section 424(a) of
the Internal Revenue Code (the “Code”), increased, decreased, changed into or
exchanged for a different number or kind of shares of stock or other securities
of Invacare or another entity or converted into cash, then, except as otherwise
provided below, there shall automatically be substituted for each Invacare
common share subject to the award, the amount of cash or other securities or
property into which each outstanding Invacare common share shall be converted or
exchanged. Notwithstanding the preceding provisions of this Paragraph VI, the
Committee may, in its sole discretion, make other adjustments or amendments to
the securities subject to the award and/or amend the provisions of the Plan
and/or this Agreement, to the extent appropriate, equitable and in compliance
with the Plan and provisions of Section 409A of the Code to the extent
applicable and any such




--------------------------------------------------------------------------------





adjustment or amendment shall be final, binding and conclusive. Any such
adjustment or amendment shall provide for the elimination of fractional shares.


VII. PROVISIONS OF PLAN CONTROL. This Agreement is subject to all of the terms,
conditions and provisions of the Plan (all of which are incorporated herein by
reference) and to such rules, regulations, and interpretations related to the
Plan as may be adopted by the Committee and as may be in effect from time to
time. In the event and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions, and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Committee has authority to interpret and construe any provision of this
Agreement and its interpretation and construction shall be binding and
conclusive.


VIII. LIABILITY. The liability of Invacare under this Agreement and any
distribution of Shares made hereunder is limited to the obligations set forth
herein with respect to such distribution and no term or provision of this
Agreement shall be construed to impose any liability on Invacare, its officers,
employees or any subsidiary with respect to any loss, cost or expense which you
may incur in connection with or arising out of any transaction in connection
with this Agreement.


IX. WITHHOLDING. You agree that, as a condition to your receipt of the Shares
upon vesting of the RSUs hereunder, Invacare may make appropriate provision for
tax withholding, if required, with respect to the transactions contemplated by
this Agreement. Unless you make other arrangements that are satisfactory to the
Committee to cover Invacare’s or its subsidiary’s withholding obligations, at
any time that taxes are required to be withheld in connection with the RSUs,
Invacare or its subsidiary shall withhold Shares from the Shares otherwise
deliverable to you with a Fair Market Value (as defined in the Plan) equal to
the amount required to satisfy the minimum tax withholding obligations
applicable to you relating to this Agreement.


X. ADJUSTMENT AND CLAWBACK. You acknowledge that this award and any payment made
hereunder is subject to Invacare’s Executive Compensation Adjustment and
Recapture Policy. In addition, you acknowledge that the Plan will be
administered in compliance with Section 10D of the Securities Exchange Act of
1934, as amended, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which Invacare’s shares may be traded, and
any policy of Invacare adopted pursuant to such law, rules, or regulations. This
Agreement may be amended to further such purpose without your consent.


XI. SECTION 409A OF THE CODE. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for compliance with,
or exemption from, Section 409A of the Code (“Section 409A”), and this Agreement
shall be so interpreted and administered. In addition to the general amendment
rights of Invacare with respect to the Plan, Invacare specifically retains the
unilateral right (but not the obligation) to make, prospectively or
retroactively, any amendment to this Agreement or any related document as it
deems necessary or desirable to more fully address issues in connection with
exemption from (or compliance with) Section 409A and other laws. In no event,
however, shall this section or any other provisions of this Agreement be
construed to require Invacare to provide any gross‑up for the tax consequences
of any provisions of, or payments under, this Agreement. Except as may be
provided in another agreement to which Invacare is bound, Invacare and its
affiliates shall have no responsibility for tax or legal consequences to you (or
your beneficiaries) resulting from the terms or operation of this Agreement or
the Plan.


XII. DATA PRIVACY. You hereby acknowledge that the administration of this award
is subject to Invacare’s Data Privacy Policy, as may be amended from time to
time, and you consent to the terms of such policy.


XIII. EXHIBIT B. Notwithstanding any provisions in this Agreement, the grant of
the RSUs shall be subject to any special terms and conditions set forth in
Exhibit B to this Agreement for your country. Moreover, if you relocate to one
of the countries included in Exhibit B, the special terms and conditions for
such country will apply to you to the extent Invacare determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Exhibit B
constitutes part of this Agreement.


ACCEPTANCE
The undersigned hereby accepts the terms of the Performance-Based Restricted
Stock Units award granted herein and acknowledges receipt of a copy of the
Invacare Corporation 2018 Equity Compensation Plan.


_________________________ ___________________
(Signature of Award Recipient)     (Date)




    
4848-6780-1958, v. 2

--------------------------------------------------------------------------------






EXHIBIT A




Performance Goals for the 3 year performance measurement period and details
about those goals are documented in this Exhibit.











--------------------------------------------------------------------------------





EXHIBIT B
ADDITIONAL TERMS AND CONDITIONS OF INVACARE CORPORATION
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. EMPLOYEES
Terms and Conditions
This Exhibit B includes special terms and conditions applicable to you if you
reside in one of the countries listed below. These terms and conditions are in
addition to or, if so indicated, in place of, the terms and conditions set forth
in the Agreement. Unless otherwise provided below, capitalized terms used but
not defined herein shall have the same meanings assigned to them in the Plan and
the Agreement.
Notifications
This Exhibit B also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of March 2014. Such laws are often complex and change frequently.
As a result, Invacare strongly recommends that you do not rely on the
information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the RSUs or sell Shares acquired under
the Plan.
In addition, the information is general in nature and may not apply to your
particular situation, and Invacare and its affiliates are not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation. Finally, please note that if you are a citizen or
resident of a country other than the country in which you are currently working,
or transfer employment after grant, the information contained in this Exhibit B
may not be applicable to you.




Switzerland
 




Securities Law Notification. The RSUs offered hereunder are considered a private
offering in Switzerland and are, therefore, not subject to registration in
Switzerland.





